UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER BASILE,
                               Plaintiff,

                            – against –

THE MADISON SQUARE GARDEN COMPANY, an entity
formed under the laws of the State of Delaware, and each of                      ORDER
ANGELE DELROSSO, MIKE AVELLINO, ANTHONY                                      17 Civ. 9060 (ER)
SABELLA, FRANK CELENTANO, CHRISTOPHER
SOTO, PHYLLIS SMITH, and ANTHONY MONGELLI in
his/her individual capacity and official capacity as an
employee/former employee and/or agent of The Madison
Square Garden Company,
                              Defendants.


Ramos, D.J.:

       Because Plaintiﬀ has been granted permission to proceed IFP, Plaintiﬀ is entitled to rely

on the Court and the U.S. Marshals Service to eﬀect service. Walker v. Schult, 717 F.3d. 119,

123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“�e oﬃcers of the court shall issue and

serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiﬀ is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is ﬁled, Plaintiﬀ is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. �e Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiﬀ should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiﬀ’s responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiﬀ proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to eﬀect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

         To allow Plaintiﬀ to eﬀect service on Defendants Mike Avellino; Anthony Sabella;

Christopher Soto; Anthony Mongelli; Phyllis Smith; and Frank Celentano, through the U.S.

Marshals Service, the Clerk of Court is instructed to ﬁll out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for each of these Defendants. �e Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to eﬀect service upon these Defendants. �e last known

addresses of the to-be-served defendants (as provided by defendant Madison Square Garden,

Doc. 80), are attached to this Order.


It is SO ORDERED.


Dated:     November 18, 2019
           New York, New York
                                                                  Edgardo Ramos, U.S.D.J.




                                                2
                         ADDRESSES FOR SERVICE
   Mike Avellino
    45-39 172nd Street
    Flushing, New York 11358

   Anthony Sabella
    1 Stuart Avenue
    Malverne, New York 11565

   Frank Celentano
    54-23 71st Street
    Maspeth, New York 11378

   Christopher Soto
    315 8th Avenue
    Apt. 19F
    New York, New York 10001

   Phyllis Smith
    1469 Bedford Avenue
    Apt. 3C
    Brooklyn, New York 11216

   Anthony Mongelli
    45-74 166th Street
    Flushing, NY 11358




                                   3
